Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Richard Egan, Reg# 36,788, the application has been amended as follows: 
Amendments to the Claims:
1.    (Currently Amended) An integrated circuit having side-channel attack mitigation, comprising:
a sensor having a sensed signal as an output;
an analog-to-digital converter (ADC) circuit coupled to receive the sensed signal and to output digital data representing the sensed signal; and a cryptographic circuit having cryptographic data as an output based upon one or more secret keys;
wherein operation of the cryptographic circuit is electrically isolated or isolated in time with respect to operation of the sensor and operation of the ADC circuit to mitigate side-channel attacks, and
wherein isolating the operation of the cryptographic circuit in time with respect to the operation of the sensor and the operation of the ADC circuit mitigates side-
channel attacks by ensuring that the operation of the cryptographic circuit does
not overlap with the operation of the sensor or the operation of the ADC circuit.

8.    (Cancelled)
1, further comprising a controller coupled to the sensor, the ADC circuit, and the cryptographic circuit, and wherein the controller is configured to cause time-division multiplex operation for the cryptographic circuit with respect to the sensor and the ADC circuit based upon commands received from an external device for sensor operations and cryptographic operations.
11.    (Currently Amended)    An internet-of-things (IoT) device, comprising:
a radio coupled to an antenna to communicate with a network;
a sensor having a sensed signal as an output;
an analog-to-digital converter (ADC) circuit coupled to receive the sensed signal and to output digital data representing the sensed signal; 
a cryptographic circuit having cryptographic data as an output based upon one or more secret keys; and
a controller coupled to the sensor, the ADC circuit, and the cryptographic circuit, the
controller being configured to receive commands from an external device through the network for sensor operations and cryptographic operations; 
wherein the radio, the sensor, the ADC circuit, the cryptographic circuit, and the controller are integrated within an integrated circuit; and wherein operation of the cryptographic circuit is electrically isolated or isolated in time with respect to operation of the sensor and operation of the ADC circuit to mitigate side-channel attacks, and
wherein isolating the operation of the cryptographic circuit in time with respect to the
operation of the sensor and the operation of the ADC circuit mitigates side-
channel attacks by ensuring that the operation of the cryptographic circuit does
not overlap with the operation of the sensor or the operation of the ADC circuit.

15.    (Cancelled)
16.    (Currently Amended) The IoT device of claim 11, wherein the controller is configured to cause time-division multiplex operation for the cryptographic circuit with respect to the sensor and the ADC circuit based upon the commands for sensor operations and cryptographic operations.
17.    (Currently Amended) A method to mitigate side-channel attacks, comprising: 
outputting a sensed signal with a sensor integrated within an integrated circuit; 
converting the sensed signal to digital data using an analog-to-digital converter (ADC)circuit integrated within the integrated circuit; 
generating cryptographic data using one or more secret keys and a cryptographic circuit integrated within the integrated circuit; and
isolating the generating with respect to the outputting and the converting to mitigate side-channel attacks;
wherein the isolating comprises electrically isolating, or isolating in time, operation of the cryptographic circuit with respect to operation of the sensor and operation of the ADC circuit to mitigate side-channel attacks, and 
wherein the isolating in time mitigates side-channel attacks by ensuring that the operation
of the cryptographic circuit does not overlap with the operation of the sensor or
the operation of the ADC circuit.
22.    (Cancelled)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to teach or fairly suggest isolating generation of cryptographic data, using an integrated cryptographic circuit, also containing a converted signal using an analog-to-digital converter circuit integrated within the same circuit that the cryptographic circuit is integrated within, where the isolating of the generation of cryptographic data is drawn to isolation in lieu of utilizing the analog-to-digital converter circuit to resolve side-channel attacks and the isolating resolving the side-channel attacks by preventing the cryptographic circuit from overlapping with the operation of the sensor or the operation of the analog-to-digital converter circuit, in the specific manner and combinations recited in claims 1-7, 11-14, 16-21 and 23-24.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Kreft (US 10,615,989), which teaches implementing crypto-co-processor functioning for implementing tamper protection;
(ii) 	US PG Pub Li et al (US 2019/0014117), which discloses data isolation in light of preventing side-channel attacks on exchanges cryptographic key data;
(iii) 	NPL document "Enhancing Sensor Network Security with Improved Internal Hardware Design" – Wang et al, PMC, 04/12/19; and
(iv)	NPL document "Side Channels in the Cloud: Isolation Challenges, Attacks, and Countermeasures" – Bazm et al, HAL, 09/22/17.

 analog-to-digital converter circuit, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                                                                                                                                                                                                                               20210618